Case: 21-50762     Document: 00516181088         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 21-50762                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                     January 26, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Amado Rodriguez-Navarrete,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-244-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Amado Rodriguez-Navarrete appeals his conviction and sentence for
   reentry after removal under 8 U.S.C. § 1326(a) and (b)(2). For the first time
   on appeal, Rodriguez-Navarrete contends that it violates the Constitution to
   treat a prior conviction that increases the statutory maximum under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50762      Document: 00516181088            Page: 2    Date Filed: 01/26/2022




                                      No. 21-50762


   § 1326(b) as a sentencing factor, rather than as an element of the offense. He
   correctly concedes that the argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), but he wishes to preserve it for further
   review. The Government has moved without opposition for summary
   affirmance or, alternatively, for an extension of time to file its brief.
          As the Government asserts and as Rodriguez-Navarrete concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See, e.g.,
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because the
   Government’s position “is clearly right as a matter of law so that there can
   be no substantial question as to the outcome of the case,” Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is
   proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                           2